PER CURIAM.
Appellant sued in the circuit court for damages resulting from injuries to his eight year old son who was struck by an automobile owned by appellee-husband and operated by appellee-wife.
The trial judge, at the close of plaintiff’s case, directed the jury to enter a verdict in favor of the defendants. Appellants seek reversal of the final judgment entered pursuant to the directed verdict.
We have carefully reviewed the record and considered the briefs of counsel and have concluded that the trial judge was correct in directing a verdict for the defendants inasmuch as there was no evidence presented that would support the charges of negligence made against the defendant-driver. Viewing the evidence in a light most favorable to plaintiffs shows, as a matter of law, that the appellee-driver was not negligent and that the negligence of the minor plaintiff was the proximate cause of his injuries. Midstate Hauling Co. v. Fowler, Fla.1965, 176 So.2d 87; Nabelski v. Turner, Fla.App.1965, 173 So.2d 729; and Baro v. Wilson, Fla.App.1961, 134 So.2d 843. Accordingly the judgment appealed is affirmed.
Affirmed.